SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Security Exchange Act of 1934 for the quarterly period ended May 31, 2011 OR [] Transmission Report Pursuant to Section 13 or 15(d) of the Security Exchange Act of 1937 for the transition period from to Commission file number:001-32046 Simulations Plus, Inc. (Name of registrant as specified in its charter) California (State or other jurisdiction of Incorporation or Organization) 95-4595609 (I.R.S. Employer identification No.) 42505 10th Street West Lancaster, CA93534-7059 (Address of principal executive offices including zip code) (661) 723-7723 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): [] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares outstanding of the registrant’s common stock, par value $0.001 per share, as of July 12, 2011 was 15,532,817 and no shares of preferred stock were outstanding. Simulations Plus, Inc. FORM 10-Q Quarterly Report For the Quarterly Period Ended May 31, 2011 Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at May 31, 2011 (unaudited) and August 31, 2010 (audited) 2 Condensed Consolidated Statements of Operations for the three months and nine months ended May 31, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine months ended May 31, 2011 and 2010 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Changes in Securities 25 Item 3. Defaults upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signature 27 SIMULATIONS PLUS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS at May 31, 2011 (Unaudited) and August 31, 2010 (Audited) ASSETS May 31, August 31, Current assets Cash and cash equivalents $ $ Income tax refund receivable Accounts receivable, net of allowance for doubtful accounts and estimated contractual discounts of $271,883 and $421,118 Contracts receivable Inventory Prepaid expenses and other current assets Deferred income taxes Total current assets Capitalized computer software development costs,net of accumulated amortization of $5,008,113 and $4,487,757 Property and equipment, net (note 3) Customer relationships, net of accumulated amortization of $124,800 and $118,442 Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued payroll and other expenses Accrued bonuses to officer Accrued income taxes Accrued warranty and service costs Deferred revenue Total current liabilities Long-term liabilities Deferred income taxes Total liabilities Commitments and contingencies (note 4) Shareholders' equity (note 5) Preferred stock, $0.001 par value 10,000,000 shares authorized no shares issued and outstanding - - Common stock, $0.001 par value 50,000,000 shares authorized 15,532,817 and 15,833,006 shares issued and outstanding Additional paid-in capital Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 SIMULATIONS PLUS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended May 31, (Unaudited) Three months ended Nine months ended Net sales $ Cost of sales Gross profit Operating expenses Selling, general, and administrative Research and development Total operating expenses Income from operations Other income (expense) Interest income Interest expense - - ) ) Miscellaneous income (expense) ) - Gain on sales of property and equipment - Gain on currency exchange Total other income Income before provision for income taxes Provision for income taxes ) Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted-average common shares outstanding Basic Diluted The accompanying notes are an integral part of these financial statements. 3 SIMULATIONS PLUS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended May 31, (Unaudited) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization of property and equipment Amortization of customer relationships Amortization of capitalized computer software development costs Bad debts - Excess tax benefits from share-based arrangement ) - Stock-based compensation Gain on sales of property and equipment ) ) Deferred income taxes (Increase) decrease in Accounts receivable and Contracts receivable ) ) Income tax refundable ) - Inventory ) Prepaid expenses and other assets ) Increase (decrease) in Accounts payable Accrued payroll and other expenses ) ) Accrued income taxes Accrued warranty and service costs ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities Purchases of property and equipment ) ) Proceeds from sale of property and equipment - Capitalized computer software development costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities Repurchase of common stock ) ) Excess tax benefits from share-based arrangement - Proceeds from the exercise of stock options Net cash used in financing activities ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these financial statements. 4 Simulations Plus, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1: GENERAL This report on Form 10-Q for the quarter ended May 31, 2011, should be read in conjunction with the Company's annual report on Form 10-K for the year ended August 31, 2010, filed with the Securities and Exchange Commission (“SEC”) on November 29, 2010. As contemplated by the SEC under Article 8 of Regulation S-X, the accompanying financial statements and footnotes have been condensed and therefore do not contain all disclosures required by generally accepted accounting principles. The interim financial data are unaudited; however, in the opinion of Simulations Plus, Inc. ("we", "our", "us"), the interim data includes all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the results for the interim periods. Results for interim periods are not necessarily indicative of those to be expected for the full year. Note 2: SIGNIFICANT ACCOUNTING POLICIES Estimates Our condensed consolidated financial statements and accompanying notes are prepared in accordance with accounting principles generally accepted in the United States of America.Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses.These estimates and assumptions are affected by management’s application of accounting policies.Actual results could differ from those estimates.Significant accounting policies for us include revenue recognition, accounting for capitalized computer software development costs, valuation of stock options, and accounting for income taxes. Principles of Consolidation The condensed consolidated financial statements include the accounts of Simulations Plus, Inc. and its wholly owned subsidiary, Words+, Inc.All significant intercompany accounts and transactions are eliminated in consolidation. Revenue Recognition We recognize revenues related to software licenses and software maintenance in accordance with Accounting Standards Update (“ASU”) 2009-14, which amends FASB ASC Topic 985 to exclude tangible products containing software components and non-software components that function together to deliver the product’s essential functionality.Software products revenue is recorded when the following conditions are met: 1) evidence of arrangement exists, 2) delivery has been made, 3) the amount is fixed, and 4) collectability is probable.We do not have tangible products containing software components; however, in the event we provide such products in the future, we will recognize its portion of revenue when tangible products are delivered.Post-contract customer support ("PCS") obligations are insignificant; therefore, revenue for PCS is recognized at the same time as the licensing fee, and the costs of providing such support services are accrued and amortized over the obligation period.For Words+ products, the revenue is recorded at the time of shipment, net of estimated allowances and returns. 5 As a byproduct of ongoing improvements and upgrades for the new programs and new modules of software, some modifications are provided to customers who have already purchased software at no additional charge. Other software modifications result in new, additional cost modules that expand the functionality of the software. These are licensed separately. We consider the modifications that are provided without charge to be minimal, as they do not significantly change the basic functionality or utility of the software, but rather add convenience, such as being able to plot some additional variable on a graph in addition to the numerous variables that had been available before, or adding some additional calculations to supplement the information provided from running the software. Such software modifications for any single product have typically occurred once or twice per year, sometimes more, sometimes less. Thus, they are infrequent.We provide, for a fee, additional training and service calls to our customers and recognize revenue at the time the training or service call is provided. We enter into one-year license agreements with most of our customers for the use of our pharmaceutical software products.However, from time to time, we enter into multi-year license agreements.We unlock and invoice software one year at a time for multi-year licenses. Therefore, revenue is recognized one year at a time. We recognize contract study revenue either equally over the term of the contract or using the percentage of completion method, depending upon how the contract studies are engaged, in accordance with FASB ASC 605-35.To recognize revenue using the percentage of completion method, we must determine whether we meet the following criteria:1) there is a long-term, legally enforceable contract, 2) it is possible to reasonably estimate the total project costs, and 3) it is possible to reasonably estimate the extent of progress toward completion. Cash and Cash Equivalents For purposes of the statements of cash flows, we consider all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. Accounts Receivable We maintain an allowance for doubtful accounts for estimated losses that may arise if any of its customers are unable to make required payments.Management specifically analyzes the age of customer balances, historical bad debt experience, customer credit-worthiness, and changes in customer payment terms when making estimates of the collectability of the Company’s trade accounts receivable balances.If management determines that the financial conditions of any of its customers deteriorated, whether due to customer-specific or general economic issues, an increase in the allowance may be made.Accounts receivable are written off when all collection attempts have failed.We also estimate the contractual discount obligation for third-party funding such as Medicare, Medicaid, and private insurance companies.Those estimated discounts are reflected in the allowance for doubtful accounts and contractual discounts. Inventory Inventory is stated at the lower of cost (first-in, first-out basis) or market and consists primarily of computers and peripheral computer equipment. Capitalized Computer Software Development Costs Software development costs are capitalized in accordance with FASB ASC 985-20.Capitalization of software development costs begins upon the establishment of technological feasibility and is discontinued when the product is available for sale. The establishment of technological feasibility and the ongoing assessment for recoverability of capitalized software development costs require considerable judgment by management with respect to certain external factors including, but not limited to, technological feasibility, anticipated future gross revenues, estimated economic life, and changes in software and hardware technologies. Capitalized software development costs are comprised primarily of salaries and direct payroll-related costs and the purchase of existing software to be used in our software products. 6 Amortization of capitalized software development costs is provided on a product-by-product basis on the straight-line method over the estimated economic life of the products (not to exceed five years).Amortization of software development costs amounted to $520,355 and $477,900 for the nine months ended May 31, 2011 and 2010, respectively.We expect future amortization expense to vary due to increases in capitalized computer software development costs. We test capitalized computer software costs for recoverability whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. Property and Equipment Property and equipment are recorded at cost, less accumulated depreciation and amortization.Depreciation and amortization are provided using the straight-line method over the estimated useful lives as follows: Equipment 5 years Computer equipment 3 to 7 years Furniture and fixtures 5 to 7 years Leasehold improvements Shorter of life of asset or lease Maintenance and minor replacements are charged to expense as incurred.Gains and losses on disposals are included in the results of operations. Fair Value of Financial Instruments Assets and liabilities recorded at fair value in the Condensed Consolidated Balance Sheets are categorized based upon the level of judgment associated with the inputs used to measure their fair value. The categories, as defined by the standard are as follows: LevelInput: Input Definition: Level I Inputs are unadjusted, quoted prices for identical assets or liabilities in active markets at the measurement date. Level II Inputs, other than quoted prices included in Level I, that are observable for the asset or liability through corroboration with market data at the measurement date. Level III Unobservable inputs that reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. The following table summarizes fair value measurements by level at May 31, 2011 for assets and liabilities measured at fair value on a recurring basis: Level I Level II Level III Total Cash and cash equivalents $- $- Total $- $- For certain of our financial instruments, including accounts receivable, accounts payable, accrued payroll and other expenses, accrued bonuses to officers, and accrued warranty and service costs, the amounts approximate fair value due to their short maturities. Shipping and Handling Shipping and handling costs, recorded as cost of sales, amounted to $60,034 and $88,944 for the nine months ended May 31, 2011 and 2010, respectively. 7 Research and Development Costs Research and development costs are charged to expense as incurred until technological feasibility has been established. These costs consist primarily of salaries and direct payroll-related costs.It also includes purchased software which was developed by other companies and incorporated into, or used in the development of, our final products. Income Taxes We utilize FASB ASC 740-10 which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized.The provision for income taxes represents the tax payable for the period and the change during the period in deferred tax assets and liabilities. We are currently being audited by the California Franchise Tax Board for the fiscal years ended August 31, 2007 and 2008.The outcome of this audit is not currently determinable. Customer relationships We purchased customer relationships as a part of the acquisition of certain assets of Bioreason, Inc. in November 2005.Customer relationships was recorded at a cost of $128,042, and is being amortized over 78 months under the sum-of-the-years’-digits method.Amortization expense for the nine months ended May 31, 2011 and 2010 amounted to $6,358 and $10,847, respectively.Accumulated amortization as of May 31, 2011 and 2010 was $124,800 and $115,574, respectively. Earnings per Share We report earnings per share in accordance with FASB ASC 260-10.Basic earnings per share is computed by dividing income available to common shareholders by the weighted-average number of common shares available.Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.The components of basic and diluted earnings per share for the nine months ended May 31, 2011 and 2010 were as follows: 05/31/2011 05/31/2010 Numerator Net income attributable to common shareholders Denominator Weighted-average number of common shares outstanding during the year Dilutive effect of stock options Common stock and common stock equivalents used for diluted earning per share 8 Stock-Based Compensation Compensation costs related to stock options are determined in accordance with FASB ASC 718-10 using the modified prospective method.Under this method, compensation cost includes: (1) compensation cost for all share-based payments granted prior to, but not yet vested as of September 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of SFAS No. 123 amortized over the options’ vesting period, and (2) compensation cost for all share-based payments granted subsequent to September 1, 2006, based on the grant-date fair value estimated in accordance FASB ASC 718-10, amortized on a straight-line basis over the options’ vesting period.Stock-based compensation was $113,313 and $81,175 for the nine months ended May 31, 2011 and 2010, respectively, and is included in the condensed consolidated statements of operations as Salaries, Consulting, and Research and Development expense. Concentrations and Uncertainties International sales accounted for 34% and 31% of net sales for the nine months ended May 31, 2011 and 2010, respectively.For Simulations Plus, Inc. (pharmaceutical segment), two customers accounted for 10% and 9% of net sales during the nine months ended May 31, 2011, compared with two customers accounting for 14% and 9% of net sales during the nine months ended May 31, 2010. For Words+, Inc., third-party billing, which includes various government agencies as well as private insurance companies, accounted for 58%, and one school district accounted for 7% of net sales during the nine months ended May 31, 2011, compared with third-party billing accounted for 57% of net sales during the nine months ended May 31, 2010.If changes are made in government funding policies for Words+ products, Words+ revenue might be impacted.We continually evaluate and monitor regulatory developments in funding matters, and we do not expect Medicare and Medicaid of all 50 states to discontinue their funding of Words+ products; however, there can be no assurances that the current level of revenue from third parties will continue. We operate in the computer software industry, which is highly competitive and changes rapidly.Our operating results could be significantly affected by our ability to develop new products and find new distribution channels for new and existing products. For Simulations Plus (pharmaceutical segment), three customers comprised 26%, 11% (a dealer account representing various customers), and 10% of its accounts receivable at May 31, 2011, and three customers comprised 27%, 17%, 14% (one dealer account representing various customers) of its accounts receivable at May 31, 2010.For Words+, third-party billing, which includes various government agencies, comprised 83% of its accounts receivable at May 31, 2011, and 86% of its accounts receivable at May 31, 2010.Collection of those accounts receivable in a timely manner is critical in Words+’ cash flow and its operations.We have three dedicated funding/billing personnel who continually track such collections. Our subsidiary, Words+, Inc., purchases components for its main computer products from four manufacturers. Words+, Inc. also uses a number of pictographic symbols that are used in its software products which are licensed from a third party. The inability of Words+ to obtain computers used in its products or to renew its licensing agreement to use pictographic symbols could negatively impact our financial position, results of operations, and cash flows. Recently Issued Accounting Pronouncements In September 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2009-14 which amends FASB ASC Topic 985 to exclude tangible products containing software components and non-software components that function together to deliver the product’s essential functionality.ASU 2009-14 applies to revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with early application permitted.We adopted this standard in this first quarter of fiscal 2011 and believe adoption did not have a material impact on the Company’s consolidated financial statements. 9 In September 2009, the FASB issued ASU 2009-13, “Revenue Arrangements with Multiple Deliverables”.ASU 2009-13 amends FASB ASC Topic 605 to require an entity to use an estimated selling price when vendor-specific objective evidence or acceptable third-party evidence does not exist for any products or services included in a multiple element arrangement.The arrangement consideration should be allocated among the products and services based upon their relative selling prices, thus eliminating the use of the residual method of allocation.ASU 2009-13 also requires expanded qualitative and quantitative disclosures regarding significant judgments made and changes in applying the guidance.ASU 2009-13 applies to fiscal years beginning after June 15, 2010, with early application permitted.We adopted this standard in this first quarter of fiscal 2011 and believe adoption did not have a material impact on the Company’s consolidated financial statements. Note 3:PROPERTY AND EQUIPMENT Property and equipment as of May 31, 2011 consisted of the following: Equipment $ Computer equipment Demo equipment Furniture and fixtures Automobile Leasehold improvements Sub total Less: Accumulated depreciation and amortization ) Net Book Value Note 4:COMMITMENTS AND CONTINGENCIES Employment Agreement On August 31, 2009, we entered into an employment agreement with our President/Chief Executive Officer that expires in August 2011.The employment agreement provides for an annual base salary of $275,000 per year, and a performance bonus in an amount not to exceed 10% of Employee’s salary, or $27,500 per year, at the end of each fiscal year.The specific amount of the bonus to be awarded will be determined by the Compensation Committee of the Board of Directors, based on the financial performance and achievements of the Company for the previous fiscal year.The agreement also provides Employee stock options, exercisable for five years, to purchase fifty (50) shares of Common Stock for each one thousand dollars ($1,000) of net income before taxes at the end of each fiscal year up to a maximum of 120,000 options over the term of the agreement.We may terminate the agreement upon 30 days' written notice if termination is without cause.Our only obligation would be to pay its President the greater of a) 12 months salary or b) the remainder of the term of the employment agreement from the date of notice of termination. For fiscal year 2010, the Compensation Committee awarded a $25,000 performance bonus to Walter Woltosz, our President/Chief Executive Officer, which was paid in December 2010. Litigation We are not a party to any litigation at this time and we are not aware of any pending litigation of any kind. 10 Note 5: SHAREHOLDERS’ EQUITY Stock Repurchase On October 23, 2008, the Board of Directors authorized a share repurchase program (Phase I) enabling the buyback of up to $2.5 million in shares during a 12-month period beginning Monday, October 27, 2008.The actual repurchase started on December 2, 2008; therefore the Board of Directors extended it through December 1, 2009 in order to have a full 12-month period.We opened an account with Morgan Stanley Smith Barney for the purchase of such securities. Funds for any stock purchases are drawn from our cash reserves.Under the Phase I repurchase program, we repurchased 1,026,483 shares at an average price of $1.3182, for a total expenditure of $1,377,015 including commissions paid to a broker. On January 10, 2010, the Board of Directors authorized a renewed share repurchase program (Phase II) effective as of February 15, 2010.The renewed program enables the Company to buy back up to one million shares during a 12-month period. The details of repurchases made under Phase II program is listed in the table below. Our total expenditure for Phase II repurchases as of February 28, 2011 was $2,823,796 including commissions paid to a broker, which brings the totals of the combined Phase I and Phase II repurchases to 2,022,731 shares at an average price of $2.0501 and a total expenditure of $4,200,810, including commissions paid to a broker, as of May 31, 2011. Period Total Number of Shares Purchased Average Price Paid per Share (excluding fees) Remaining Shares Authorized for Repurchase Under the Share Repurchase Plan – Phase II 04/01/10 to 04/30/10 05/01/10 to 05/31/10 06/01/10 to 06/30/10 07/01/10 to 07/31/10 08/01/10 to 08/31/10 09/01/10 to 09/30/10 10/01/10 to 10/31/10 11/01/10 to 11/30/10 12/01/10 to 12/31/10 01/01/11 to 01/31/11 02/01/11 to 02/14/11* Phase II Total 0 *Phase II repurchase program ended on 02/14/2011. Stock Option Plan In September 1996, the Board of Directors adopted, and the shareholders approved, the 1996 Stock Option Plan (the "Option Plan") under which a total of 1,000,000 shares of common stock had been reserved for issuance.In March 1999, the shareholders approved an increase in the number of shares that may be granted under the Option Plan to 2,000,000.In February 2000, the shareholders approved an increase in the number of shares that may be granted under the Option Plan to 4,000,000.In December 2000, the shareholders approved an increase in the number of shares that may be granted under the Option Plan to 5,000,000.Furthermore, in February 2005, the shareholders approved an additional 1,000,000 shares, resulting in the total number of shares that may be granted under the Option Plan to 6,000,000. The 1996 Stock Option Plan terminated in September 2006 by its term. 11 On February 23, 2007, the Board of Directors adopted and the shareholders approved the 2007 Stock Option Plan under which a total of 1,000,000 shares of common stock had been reserved for issuance. TRANSACTIONS IN FY 2011 Number of Options Weighted- Average Exercise Price Per Share Weighted- Average Remaining Contractual Life (Years) Outstanding, August 31, 2010 Granted Exercised/Released Cancelled/Forfeited Expired Outstanding, May 31, 2011 Exercisable, May 31, 2011 The fair value of the options granted during the first nine months of fiscal year 2011 is estimated at $36,800.The fair value of these options was estimated at the date of grant using the Black-Scholes option-pricing model with the following assumptions: dividend yield of 0%, pre-vest forfeiture rate of 4.53%, expected volatility of 79.70%, risk-free interest rate of 1.17%, and expected life of 5.0 years. The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options, which do not have vesting restrictions and are fully transferable. In addition, option valuation models require the input of highly subjective assumptions, including the expected stock price volatility. Because our employee stock options have characteristics significantly different from those of traded options, and because changes in the subjective input assumptions can materially affect the fair value estimate, in management's opinion, the existing models do not necessarily provide a reliable single measure of the fair value of our employee stock options. The weighted-average remaining contractual life of options outstanding issued under the Plan was 5.1 years at May 31, 2011.The exercise prices for the options outstanding at May 31, 2011 ranged from $0.26 to $3.02, and the information relating to these options is as follows: Exercise Price Awards Outstanding Awards Exercisable Low High Quantity Weighted Average Remaining Contractual Life Weighted Average Exercise Price Quantity Weighted Average Remaining Contractual Life Weighted Average Exercise Price 0.7 years 0.7 years 5.1 years 4.4 years 7.1 years 7.0 years 5.1 years 4.4 years 12 Other Stock Options As of May 31, 2011, the Board of Directors holds options to purchase 63,000 shares of common stock at exercise prices ranging from $0.30 to $6.68, which were granted prior to May 31, 2011. TRANSACTIONS IN FY 2011 Transactions in FY11 Number of Options Weighted-Average Exercise Price Per Share Outstanding, August 31, 2010 $ Granted - $
